Exhibit 10.10(c)

June 1, 2014

Willowbridge Associates Inc.

101 Morgan Lane - Suite 180

Plainsboro, N.J. 08536

Attention: Mr. Steve R. Crane

 

  Re: Management Agreement Renewals

Dear Mr. Crane:

We are writing with respect to your management agreements concerning the
commodity pools to which reference is made below (the “Management Agreements”).
We are extending the term of the Management Agreements through June 30, 2015 and
all other provisions of the Management Agreements will remain unchanged.

 

  •  

Diversified Multi-Advisor Futures Fund L.P. II

  •  

Tactical Diversified Futures Fund L.P.

  •  

CMF Willowbridge Master Fund L.P.

  •  

Emerging CTA Portfolio LP

Please acknowledge receipt of this modification by signing one copy of this
letter and returning it to the attention of Mrs. Alice Lonero at the address
above or fax to 212-296-6868. If you have any questions I can be reached at
212-296-1304.

Very truly yours,

 

CERES MANAGED FUTURES LLC By:   /s/ Alice Lonero   Alice Lonero   Chief
Financial Officer WILLOWBRIDGE ASSOCIATES INC. By:               /s/ Steven R.
Crane

Print Name:

  Steven R. Crane, Senior Vice President, June 26, 2014 AL/sr  